         Case 1:16-cr-00128-MHC-CMS Document 248 Filed 04/17/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


    MAKISHA RENEE SANDERS,                     MOTION TO VACATE
                                               28 U.S.C. § 2255
           Movant,
                                               CRIMINAL ACTION FILE
    v.                                         NO. 1:16-CR-128-MHC-CMS-3

    UNITED STATES OF AMERICA,                  CIVIL ACTION FILE
                                               NO. 1:19-CV-1253-MHC-CMS
           Respondent.


                                        ORDER

          Movant Makisha Renee Sanders, acting pro se, has filed a motion to vacate,

set aside, or correct an allegedly illegal sentence in accordance with 28 U.S.C.

§ 2255 [Doc. 2211] and a motion to amend that motion [Doc. 231]. This matter is

before the Court on the Final Report and Recommendation of the Magistrate Judge

[Doc. 246] (“R&R”) recommending that the motion to vacate and the motion to

amend be denied, and that a certificate of appealability not be issued. The Order

for Service of the R&R [Doc. 247] provided notice that, in accordance with 28




1
 Docket references in this Order refer to the docket in Movant’s criminal case, No.
1:16-CR-128-MHC-CMS.
     Case 1:16-cr-00128-MHC-CMS Document 248 Filed 04/17/20 Page 2 of 3




U.S.C. § 636(b)(1), the parties were authorized to file objections within fourteen

(14) days of the receipt of that Order. No objections have been filed to the R&R.

      Absent objection, the district court judge “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,”

28 U.S.C. § 636(b)(1). Based upon the absence of objections to the R&R, in

accordance with 28 U.S.C. § 636(b)(1), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.

      Accordingly, the Court APPROVES AND ADOPTS the Final Report and

Recommendation [Doc. 246] as the judgment of the Court. It is hereby

ORDERED that Movant Makisha Renee Sanders’s motion to vacate, set aside, or

correct an allegedly illegal federal sentence in accordance with 28 U.S.C. § 2255

[Doc. 221], and Movant’s motion to amend that motion [Doc. 231] are DENIED.

      It is further ORDERED that a certificate of appealability is DENIED

because Movant has not met the requisite standard. See Slack v. McDaniel, 529

U.S. 473, 483-84 (2000). Movant may not appeal the denial of her motion but may

seek a certificate from the United States Court of Appeals for the Eleventh Circuit

under Federal Rule of Appellate Procedure 22. Rule 11(a), Rules Governing

§ 2255 Proceedings for the United States District Courts.

                                          2
Case 1:16-cr-00128-MHC-CMS Document 248 Filed 04/17/20 Page 3 of 3




 The Clerk is DIRECTED to close the civil case file.

 IT IS SO ORDERED this 17th day of April, 2020.



                                ____________________________________
                                MARK H. COHEN
                                United States District Judge




                                  3
